DETAILED ACTION
This is the First Office Action on the Merits based on the 17/031,808 application filed on 09/24/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/031,808 is a continuation of application 15/990,368 filed on 05/25/2018 now US Patent 10,835,781, which is a continuation of PCT/US2016/064333 filed on 12/01/2016, which claims priority to a provisional filed on 12/02/2015.
Application 17/031,808 has priority to 12/02/2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2020 and 01/15/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a first reference longitudinal force value” and “a second reference longitudinal force value” on lines 1-2 are unclear. It is unclear if the limitations are the same as or different than the previously claimed “reference longitudinal force value”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2,4-7,13-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, and 13-15 of U.S. Patent No. 10,835,781. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the limitations of “a rigid rod having a first end and a second end (a rigid rod having a first end and a second end); a plurality of light sources arranged in a row along at least a portion of an axis extending between the first end and the second end of the rigid rod (a plurality of light sources arranged in a row along at least a portion of an axis extending between the first end and the second end); at least one load sensor (at least one load sensor) for detecting an applied longitudinal force, wherein the applied longitudinal force comprises (i) a compressive longitudinal force applied to the exercise device, (ii) an expansive longitudinal force applied to the exercise device, or (iii) both (i) and (ii) (the at least one load sensor for detecting an applied longitudinal force, wherein the applied longitudinal force comprises (i) a compressive longitudinal force applied to the exercise device, (ii) an expansive longitudinal force applied to the exercise device, or (iii) both (i) and (ii)); and a processor coupled to the at least one load sensor and to the plurality of light sources, the processor configured to execute one or more machine-executable instructions that, when executed by the processor, cause the processor to (a processor coupled to the at least one load sensor and to the plurality of light sources, the processor configured to execute one or more machine-executable instructions that, when executed by the processor, cause the processor to): obtain a signal indicating a magnitude of the applied longitudinal force, and cause a subset of the plurality of light sources to emit light, wherein a ratio of a number of light sources in the subset to a total number of the plurality of light sources represents the magnitude of the applied longitudinal force relative to a reference longitudinal force value (obtain a signal indicating a magnitude of the applied longitudinal force, and cause a subset of the plurality of light sources to emit light, wherein a ratio of a number of light sources in the subset to a total number of the plurality of light sources represents the magnitude of the applied longitudinal force relative to a magnitude of the target longitudinal force.).” can be found in claim 1 of US Patent 10,835,781.
Regarding claim 2, the limitations of “the reference longitudinal force value is a magnitude of a target longitudinal force ( the applied longitudinal force relative to a magnitude of the target longitudinal force)” can be found in claim 1 of US Patent 10,835,781.
Regarding claim 4, the limitations of “ wherein, when executed by the processor, the one or more machine-executable instructions further cause the processor to modify the reference longitudinal force value based on the applied longitudinal force (the target longitudinal force is based on a target force profile, and wherein, when executed by the processor, the one or more machine-executable instructions further cause the processor to modify the target force  profile based on the magnitude of the applied longitudinal force.)” can be found in claim 8 of US Patent 10,835,781.
Regarding claim 5, the limitations of “a color of the emitted light is a first color for a first reference longitudinal force value and a second color for a second reference longitudinal force value (when executed by the processor, the one or more machine-executable instructions further cause the processor to cause at least one of the light sources of the plurality of light sources to emit a color of light, wherein the color is a first color to indicate that the magnitude of the applied longitudinal force exceeds the magnitude of the target longitudinal force, and a second color to indicate that the magnitude of the applied longitudinal force is less than the magnitude of the target longitudinal force)” can be found in claim 4 of US Patent 10,835,781.
Regarding claim 6, the limitations of “wherein a color of the emitted light is dependent on the reference longitudinal force value (when executed by the processor, the one or more machine-executable instructions further cause the processor to cause at least one of the light sources of the plurality of light sources to emit a color of light, wherein the color is a first color to indicate that the magnitude of the applied longitudinal force exceeds the magnitude of the target longitudinal force, and a second color to indicate that the magnitude of the applied longitudinal force is less than the magnitude of the target longitudinal force)” can be found in claim 4 of US Patent 10,835,781.
Regarding claim 7, the limitations of “ a communication interface communicatively coupled to the processor, and wherein, when executed by the processor, the one or more machine-executable instructions further cause the processor to send information about the applied longitudinal force to an external device over a communication link established between the communication interface and the external device (a display, and wherein, when executed by the processor, the one or more machine-executable instructions further cause the processor to provide workout information through the display, wherein the workout information comprises: an indication of the magnitude of the applied longitudinal force, an indication of an amount of time during which the applied longitudinal force was applied to the exercise device, or an indication of a time under tension)” can be found in claim 10 of US Patent 10,835,781.
Regarding claim 13, the limitations of “ the plurality of light sources resides in a cavity or in a hollow portion of the rigid rod, and wherein the rigid rod is at least partially transparent or translucent to allow the emitted light to emanate from the rigid rod (the rigid rod is at least partially hollow or comprises a cavity, and wherein the plurality of light sources resides in the cavity or in a hollow portion of the rigid rod)” can be found in claim 2 of US Patent 10,835,781.
Regarding claim 14, the limitations of “ the rigid rod comprises polyvinyl chloride (PVC) (the rigid rod comprises polyvinyl chloride (PVC), aluminum, wood, plastic, metal, bamboo, or carbon fiber)” can be found in claim 14 of US Patent 10,835,781.
Regarding claim 15, the limitations of “ the rigid rod comprises aluminum, plastic, metal, or carbon fiber(the rigid rod comprises polyvinyl chloride (PVC), aluminum, wood, plastic, metal, bamboo, or carbon fiber) can be found in claim 14 of US Patent 10,835,781.
Regarding claim 16, the limitations of “an outer surface of the rigid rod includes a channel, and further comprising a strip disposed within the channel, and wherein: the strip is transparent or translucent, and the plurality of light sources resides within or under the strip (an outer surface of the rigid rod includes a channel, and further comprising a strip disposed within the channel, and wherein: the strip is transparent or translucent, and the plurality of light sources resides within or under the strip)” can be found in claim 13 of US Patent 10,835,781.
Regarding claim 18, the limitations of “the rigid rod includes at least one hole, transparent region, or translucent region through which the emitted light is visible (the rigid rod includes at least one hole or window through which light from the plurality of light sources is visible)” can be found in claim 15 of US Patent 10,835,781.


Allowable Subject Matter
Claims 1, 2, 4, 6, and 7, 13-16, and 18 are rejected only under a double patenting rejection and would be allowable if a Terminal disclaimer is filed. Claim 5 is rejected under double patenting and 35 USC 112(b). 
Claims 3, 8-12 ,17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or disclose an exercise device in combination with all of the structural and functional limitations of claim 1 and further comprising a rigid rod, a plurality of light sources, at least one load sensor for detecting an applied longitudinal force, a processor configured to obtain a signal indicating a magnitude of the applied longitudinal force, and cause a subset of the plurality of light sources to emit light, wherein a ratio of a number of light sources in the subset to a total number of the plurality of light sources represents the magnitude of the applied longitudinal force relative to a reference longitudinal force value.

The closest prior art of record includes Muuli et al (US 10,092,817), Challa (US 9,826,806), and Wilkinson (US 5,490,825).
Muuli et al discloses a rigid rod (see Figure 1, specifically) having a first end (near force sensor 8) and a second end (near battery 5); a plurality of light sources (LED lights 2 and 7)  arranged in a row along at least a portion of an axis extending between the first end and the second end of the rigid rod (see Figure 1, the signal lights 3 and 4 are arranged in a row along the length of the rigid rod); at least one load sensor (force sensor 8) for detecting an applied longitudinal force, wherein the applied longitudinal force comprises (i) a compressive longitudinal force applied to the exercise device (the force sensor detects compressive force, of the pole being pushed onto a ground surface), (ii) an expansive longitudinal force applied to the exercise device, or (iii) both (i) and (ii); and a processor(control center, see Figure 2)  coupled to the at least one load sensor and to the plurality of light sources (see Figure 2), the processor configured to execute one or more machine-executable instructions that, when executed by the processor, cause the processor to: obtain a signal indicating a magnitude of the applied longitudinal force, and cause a subset of the plurality of light sources to emit light, wherein light sources in the subset to a total number of the plurality of light sources represents the magnitude of the applied longitudinal force relative to a reference longitudinal force value (“By analyzing the average force application and user info, the pole figures out whether the user needs to apply more or less force to propel themselves forward, so the exercise would stimulate the body, whilst bearing minimum overload risk and considered any traumas affecting the person. If force application is at norm, then the sport pole will let the user know by turning on the signal light LED 7.” See column 5 lines 30-37; see Figure 3, if the force applied to the pole needs to increase or decrease, it is shown through LED 2). Muuli et al fails to disclose that a ratio of a number of light sources in the subset to a total number of the plurality of light sources represents the magnitude of the applied longitudinal force relative to a reference longitudinal force value.
Challa teaches a walking cane with an assistive feedback response through the use of LED lights. Challa further teaches that “different colored lights can be used to indicate the occurrence of different events related to the device usage patterns. For instance, luminescence of a blue LED can indicate that a force less than a specified threshold is being exerted on the device. In another aspect, luminescence of a green LED can indicate that the device is travelling on a recommended travel route. Thus various light colors can indicate different aspects of the device use.” See column 10 lines 2-10. Challa fails to disclose that a ratio of a number of light sources in the subset to a total number of the plurality of light sources represents the magnitude of the applied longitudinal force relative to a reference longitudinal force value.
Wilkinson teaches a multipurpose exercise pole that has a rigid rod (see Figure 1) made of plastic or metal, see column 3 lines 25-27). Wilkinson fails to disclose fails to disclose that a ratio of a number of light sources in the subset to a total number of the plurality of light sources represents the magnitude of the applied longitudinal force relative to a reference longitudinal force value, among other limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784